Citation Nr: 1610440	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, and polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware that denied a claim to reopen a claim for service connection for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD.  A January 2013 rating decision reconsidered the August 2012 denial and continued that denial.  A February 2013 rating decision considered treatment records which were not considered in the previous January 2013 rating decision, reopened the claim based on those new treatment records but denied the claim on the basis that drug and alcohol abuse is not a disability under VA law.  

In July 2015 the Veteran testified during a central office hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In September 2015, the Board reopened and remanded the issue for a VA psychological examination.  The appeal has now been returned to the Board for appellate disposition.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to service connection for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, and polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examination of record is inadequate as the examiner did not provide an opinion with respect to the issue of service connection for the Veteran's diagnosed depression/other specified depressive disorder.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As noted in the September 2015 Board remand, the Veteran provided hearing testimony that he had symptoms of depression that began in service and have continued since service.  The Veteran testified that when he was at McGuire Air Force Base waiting to go to Vietnam, President Nixon declared that no more troops were to be sent to Vietnam so the Veteran was diverted to Germany.  He then stated that once he arrived in Europe, along with several other troops, there was no room or need for any more troops at the various bases they stopped at.  According to the Veteran, this sense of not being wanted, being in a foreign country that was hostile to Americans, and being assigned to a barracks where there were race riots, caused him to be depressed and disillusioned.  The Veteran testified that he felt like the rug had been pulled out from under him when he got diverted to Germany.  He also stated that the treatment and conditions there made him feel like "a piece of trash" and lowered his self-esteem, and the feeling of depression never left him.  
In October 2015, the Veteran underwent a VA PTSD examination.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD, however, the examiner did diagnose the Veteran with opioid use disorder, moderate, in remission and other specified depressive disorder.  The examiner was asked to state if the Veteran's PTSD is at least as likely as not due to, or was incurred in the Veteran's military service, and if a diagnosis other than PTSD is rendered to state whether that mental disorder is at least as likely as not due to, or was incurred in the Veteran's military service.  The examiner stated that the Veteran did not have a diagnosis of PTSD and that his symptoms are better accounted for by his long history of depression and drug addiction.  However, the examiner did not provide an opinion as to whether depression, which the examiner diagnosed, was at least as likely as not due to, or was incurred in the Veteran's military service.  

Therefore, the AOJ should obtain an addendum opinion that addresses whether the Veteran's depression/depressive disorder is at least as likely as not related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any outstanding VA treatment records pertinent to the claim on appeal.

2.  Return the claims file, to include a copy of this remand, to the October 2015 VA examiner for an addendum opinion.  If the examiner who drafted the October 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depression/depressive disorder had its onset in or is otherwise related to the Veteran's period of active duty.

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions and experiences in active service and their effect on the Veteran.  Specifically, the Veteran's testimony that while in Germany, he had a sense of not being wanted, being in a foreign country that was hostile to Americans, and being assigned to a barracks where there were race riots, which caused him to be depressed and disillusioned, that the treatment and conditions there made him feel like "a piece of trash" and lowered his self-esteem, and that the feeling of depression never left him.  The examiner must be informed that the Board accepts as credible the Veteran's assertions with respect to his in-service experiences.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

